Citation Nr: 0214633	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  95-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right elbow fracture, dominant extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder rotator cuff tear, status post 
arthroscopy, dominant extremity. 

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee from October 1, 1994 
to September 30, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted service connection for 
right elbow, right shoulder and left knee disabilities; each 
evaluated as noncompensably disabling from October 1, 1994.  
In July 1998, the rating for each disability was increased to 
10 percent, effective October 1, 1994.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking 10 percent ratings for his service-
connected right elbow, right shoulder and left knee 
disabilities.  Further, there is no written withdrawal of the 
issues under 38 C.F.R. § 20.204.  Therefore, the Board will 
consider the increased rating issues on appeal.  

This case was previously before the Board and was remanded to 
the RO in March 2001.  

As the Board noted in March 2001, in April 1999 the RO 
proposed to reduce the evaluation for the left knee 
disability to noncompensable.  This was accomplished by a 
rating determination in July 1999 and the effective date for 
the noncompensable rating was set as October 1, 1999.  No 
notice of disagreement was submitted with regard to the 
rating reduction and thus this matter is not before the Board 
for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right elbow disability is manifested by 
complaints of pain, x-ray evidence of degenerative changes, 
extension to 10 degrees and flexion to 135 degrees with no 
additional functional loss noted due to pain, weakness, 
fatigue or incoordination.

3.  The veteran's right shoulder disability is manifested by 
complaints of pain, flexion and abduction to 160 degrees, 
full external rotation, internal rotation to 70 degrees with 
no additional functional loss noted due to pain, weakness, 
fatigue or incoordination.

4.  From October 1, 1994 to September 30, 1999, the veteran's 
left knee disability was manifested by complaints of pain and 
full range of motion without evidence of instability or 
recurrent subluxation and no additional functional loss noted 
due to pain, weakness, fatigue or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right elbow fracture, dominant extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Codes 5010, 5206, 5207, 5208 (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for a right shoulder rotator cuff tear, status post 
arthroscopy, dominant extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 
5010, 5201 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee from October 1, 1994 
to September 30, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5014, 
5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the August 1995 Statement of the Case 
(SOC), and the July 1998, April 1999, July 1999 and June 2002 
Supplemental Statements of the Case (SSOC), the veteran was 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claims on appeal.  The 
SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and reports of 
VA examinations.  The RO completed the development ordered in 
the Board's March 2001 remand to the extent possible.  In 
this regard, the Board notes that in correspondence dated in 
March 2001, the RO requested that the veteran identify the 
names, addresses, and approximate dates of treatment of all 
medical care providers who had treated him for the service-
connected disabilities at issue.  The veteran did not 
respond.  The Court has held that VA's duty to assist the 
veteran is "not always a one-way street" and that the veteran 
must be prepared to cooperate with VA's efforts to obtain all 
relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
nothing in the new legislation indicating an intent to 
relieve the claimant of any obligation to cooperate.

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes its March 2001 remand.  This 
document advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

On a December 1994 VA examination, the veteran reported pain 
in the right elbow with strenuous activities, especially arm 
extension, giving him the feeling that he could not fully 
extend his arm.  He also reported having crepitation, 
popping, and grinding of the right shoulder with occasional 
pain with strenuous activities.  Regarding the left knee, he 
reported occasional pain, swelling and giving way.  Physical 
examination of the right elbow revealed full range of motion.  
There was no swelling or effusion.  He had full supination 
and pronation.  He had pain on the extremes of full extension 
and full flexion.  Physical examination of the right shoulder 
revealed mild crepitation with active flexion and extension 
up to about 170 degrees with the loss of about 10 degrees of 
flexion and abduction.  He had crepitation on range of motion 
with pain on passively extending above 170 degrees in flexion 
and abduction.  Otherwise, he had full extension and full 
internal and external rotation.  Examination of the left knee 
revealed no anterior or posterior drawer and no effusion.  
There was a negative Lachman and no pivot shift.  He had mild 
pain on varus and valgus stress, primarily along the medial 
joint line.  He had patellofemoral pain to direct palpation 
and crepitation in the patellofemoral joint.  He had no 
instability at full extension or on 30 degrees flexion.  X-
rays of the right elbow showed evidence of an old fracture at 
the radial head.  X-rays of the right shoulder revealed no 
abnormalities.  X-rays of the left knee revealed narrowing of 
the patellofemoral joint indicative of chronic 
chondromalacia.  

In a June 1995 rating decision, the RO granted service 
connection for the following: a right elbow fracture; a right 
shoulder rotator cuff tear, status post arthroscopy; and 
chondromalacia patella of the left knee.  Each disability was 
evaluated as noncompensably disabling, effective October 1, 
1994.  

On VA examination in November 1996, evaluation of the right 
elbow noted that the veteran actually extended to 0 degrees 
but could hyperextend the left elbow 5 degrees.  As such, it 
was noted that he had mild loss of motion in the right elbow.  
There was no crepitation felt on motion and no pain on 
palpation or strain.  The extensor origin was also painless.  
Evaluation of the right shoulder revealed normal range of 
motion.  There was minimal pain on extremes of motion 
however, a strain applied to the shoulder in the forward 
flexed and abducted positions caused pain in the right 
rotator cuff.  There was pain on palpation of the right 
rotator cuff and a minimal crepitation felt on motion.  
Evaluation of the left knee revealed full range of motion 
with 0 degrees extension and 135 degrees flexion.  The 
ligaments were intact and circumference of the thighs was 
equal.  McMurray test was minimally positive with a mild 
click.  The patella appeared stable.  

In July 1998, the ratings for the right elbow, right shoulder 
and left knee disabilities were each increased to 10 percent 
from October 1, 1994.  

The veteran was examined by VA again in March 1999.  At that 
time, he reported occasional popping on range of motion but 
denied pain in the right elbow.  He stated that his right 
shoulder was doing very well with the only difficulty being 
popping.  He denied having any pain or limitation of motion.  
He indicated that his left knee was asymptomatic.  It was 
noted that he was right-handed.  Objectively, range of motion 
of the right elbow was from 5 degrees of full extension to 
145 degrees of flexion.  Pronation was to 85 degrees and 
supination was to 80 degrees.  Neurological evaluation was 
normal.  There was mild crepitation over the radiocapitellar 
joint.  Range of motion of the right shoulder was 180 degrees 
flexion, 180 degrees abduction, and 90 degrees internal and 
external rotation.  There were negative impingement and 
supraspinatus signs and no instability.  There was no 
tenderness over the acromioclavicular joint or bicep tendons.  
Neurological evaluation was normal.  Range of motion of the 
left knee was 0 to 140 degrees.  There was negative anterior 
drawer and Lachman's.  No varus or valgus instability was 
noted.  No meniscal signs were noted.  There was no effusion.  
X-rays of the right elbow showed some degenerative change at 
the radiocapitellar joint, while X-rays of the right shoulder 
and left knee were normal.  The examiner commented that there 
was no objective evidence of functional impairment and that 
range of motion was not limited by pain in any joint.  The 
examiner further commented that the disabilities did not 
cause less movement than normal, more movement than normal, 
weakened movement, excess fatigability, pain on movement, 
swelling, deformity, atrophy, disuse or incoordination.  An 
addendum to the examination report that month indicated that 
the claims file was reviewed.  

On VA examination in May 2002, the veteran stated that with 
regard to his right elbow, his symptoms were "the same".  
That is, he had no pain and had occasional popping with range 
of motion.  He still lacked the ability to fully extend his 
elbow.  He stated that this became particularly significant 
when he tried to shoot with his elbow extended.  However, he 
indicated that this resulted in no loss of his functional 
ability to perform as a police officer.  He also denied any 
pain or limitation of motion in the right shoulder.  His only 
difficulty was with popping in the shoulder.  However, he had 
noted some pain when he tried to lift weights.  On physical 
examination, he lacked 10 degrees of full extension in the 
right elbow.  He had flexion of 135 degrees.  His pronation 
and supination were within normal limits.  Neurological 
evaluation was normal.  He continued to demonstrate mild 
crepitation over the radial capitella joint.  Range of motion 
of the right shoulder was 160 degrees flexion, 160 degrees 
abduction, 90 degrees external rotation and 70 degrees 
internal rotation.  He had a slight positive impingement sign 
and supraspinatus.  He demonstrated no instability.  X-rays 
of the right elbow and shoulder revealed similar findings as 
in March 1999.  The diagnoses were history of right radial 
head fracture, minimally symptomatic and history of right 
shoulder rotator cuff arthropathy, minimally symptomatic.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  The evidence 
reflects that the veteran is right-handed.  Thus, the ratings 
for the right elbow and shoulder are to be made on the basis 
of that upper extremity being the major extremity.

I.  Right Elbow

The veteran's right elbow disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5010.  
Diagnostic Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  That diagnostic code provides that the 
disability shall be rated as degenerative arthritis and 
directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5206 for limitation of flexion of the 
forearm, a 10 percent evaluation is warranted when flexion of 
the major forearm is limited to 100 degrees.  Limitation of 
flexion of the major forearm to 90 degrees warrants a 20 
percent evaluation; limitation of flexion of the major 
forearm to 70 degrees warrants a 30 percent evaluation; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent evaluation; and limitation of flexion 
of the major forearm to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207 for limitation of extension of the 
forearm, a 10 percent evaluation is warranted for extension 
of the major forearm limited to 45 or 60 degrees.  Extension 
of the major forearm limited to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Diagnostic Code 5208 provides a 20 percent evaluation if 
forearm flexion is limited to 100 degrees and forearm 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
right elbow disability.  The 1994 and 1996 VA examinations 
showed full range of motion in the right elbow.  The evidence 
reflects that the worst range of motion was found on the May 
2002 examination.  At that time, extension was to 10 degrees 
and flexion was to 135 degrees.  The evidence does not show 
that the right elbow was not limited to 90 degrees or less of 
flexion or at least 75 degrees or less of extension.  Thus, 
the limitation of motion of the veteran's right elbow does 
not meet the criteria for a rating in excess of 10 percent 
under Diagnostic Codes 5206 or 5207.  Nor does the evidence 
reveal flexion limited to 100 degrees and extension to 45 
degrees necessary for a higher rating under Diagnostic Code 
5208.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, however, the March 1999 VA examiner found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the right elbow.  There were also no 
functional limitations appreciated.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

II.  Right Shoulder

The veteran's right shoulder disability is currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5299-5010.  Diagnostic Code 5010 pertains to arthritis due to 
trauma and substantiated by x-ray findings.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  That diagnostic code provides 
that the disability shall be rated as degenerative arthritis 
and directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In the present case, the worst range of motion was found on 
the most recent examination in May 2002 when flexion and 
abduction were to 160 degrees and internal rotation was to 70 
degrees.  External rotation was to 90 degrees which is 
considered full.  A VA examination in December 1994 showed 
flexion and abduction to 170 degrees while examinations in 
November 1996 and March 1999 showed full range of motion.  As 
this medical evidence shows right arm motion to a level much 
greater than at the shoulder level, a 20 percent rating is 
not warranted for the veteran's right shoulder disability 
under Diagnostic Code 5201.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, however, the March 1999 VA examiner found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the right shoulder.  There were also no 
functional limitations appreciated.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

II.  Left Knee 

From October 1, 1994 to September 30, 1999, the veteran's 
left knee was evaluated as 10 percent disabling under 
Diagnostic Code 5014.  That code provides that osteomalacia 
should be rated under the limitation of motion codes of the 
affected parts.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 10 percent evaluation is warranted for flexion limited 
to 45 degrees.  Flexion limited to 30 degrees warrants a 20 
percent evaluation; and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  Extension limited to 15 degrees 
warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Board will also consider the disability under Diagnostic 
Code 5257.  Under this code, a 10 percent evaluation is 
assigned for slight impairment of a knee, a 20 percent 
evaluation is assigned for moderate impairment of a knee and 
a 30 percent evaluation is assigned for severe impairment of 
a knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

After reviewing the medical evidence from October 1, 1994 to 
September 30, 1999, the Board finds that a rating in excess 
of 10 percent during this period is not warranted.  The 
November 1996 and March 1999 VA examinations showed full 
range of motion in the left knee.  Neither examination showed 
that the left knee was limited to 30 degrees or less of 
flexion or at least 15 degrees of extension, which is 
required for a rating in excess of 10 percent based on 
limitation of motion.  On the contrary, the knee had full 
range of motion.  Thus, the limitation of motion of the 
veteran's right knee does not meet the criteria for a rating 
in excess of 10 percent under Diagnostic Codes 5260 or 5261.  
Nor does the evidence reveal moderate or severe recurrent 
subluxation or lateral instability of the left knee necessary 
for a higher rating under Diagnostic Code 5257.  The 1994, 
1996 and 1999 VA examinations found no instability or 
subluxation on clinical evaluation.

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's left knee disability 
picture does not more nearly approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5260, 5261, 5257.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, however, the March 1999 VA examiner found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the left knee.  There were also no 
functional limitations appreciated.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right elbow fracture, dominant extremity, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a right rotator cuff tear, status post arthroscopy, 
dominant extremity, is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee from October 1, 1994 
to September 30, 1999 is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

